Citation Nr: 0822816	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-17 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than October 7, 
2004, for the award of service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active duty from December 1941 to December 
1942 and from June 1945 to April 1946.  The veteran died in 
July 2000.  The appellant is the veteran's widow. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila which 
granted service connection for the veteran's cause of death 
effective October 7, 2004.


FINDINGS OF FACT

1.  The veteran was a prisoner-of-war (POW) from April 10, 
1942 to December 4, 1942.

2.  The veteran died in July 2000.  The certificate of death 
provides that the immediate cause of death was status 
asthmaticus but the medical evidence also showed that 
cerebrovascular accident (CVA) with secondary malnutrition 
materially contributed to his death.

3.  The appellant's application for service connection for 
the veteran's cause of death was received by the RO in 
September 2000.

4.  Effective October 7, 2004, stroke was recognized as a 
condition for which service connection is presumed for former 
POWs.

5.  A December 2005 Board decision granted service connection 
for the cause of the veteran's death and a December 2006 
Rating Decision implemented the Board's decision and assigned 
an effective date of October 7, 2004, the date of the new 
regulation.


CONCLUSION OF LAW

An effective date earlier than October 7, 2004, for the award 
of service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.114, 3.309, 3.114, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has 
not been met in this case with regard to the appellant's 
appeal of the effective date assigned for the grant of 
service connection for the veteran's cause of death.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The appellant was notified that the claim was awarded with an 
effective date of October 7, 2004, the date of the new 
regulation.  She was provided notice as to how to appeal that 
decision, and she did so.  She was provided a statement of 
the case that advised her of the applicable laws.  Although 
she was not provided pre-adjudicatory notice that the claim 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, the date of the new 
regulation was assigned as the effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

The record contains the veteran's service medical records, 
post-service medical treatment records and correspondence 
from the appellant.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(b) (2007).

The effective date of an award based on an original claim, a 
claim for increase or a claim to reopen, pursuant to the 
enactment of such a liberalizing law or regulation must not 
be earlier than the effective date of the Act.  If a claim is 
reviewed on the initiative of VA within one year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within one year from that date, benefits 
may be authorized from the effective date of the law or VA 
issue.  Where compensation is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's discretion, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114 (2007).

Based on a thorough review of the record, the Board finds 
that entitlement to an effective date earlier than October 7, 
2004, for the award of service connection for the cause of 
the veteran's death is not warranted.

The appellant asserts that she is entitled to an effective 
date earlier than October 7, 2004, for the award of service 
connection for the veteran's cause of death. She argues that 
the veteran had malnutrition due to his POW service which 
substantially contributed to his death, before the law was 
amended to include stroke as a presumptive condition for 
former POW's.  Therefore, she states that an effective of 
September 5, 2000 (the date of the receipt of her claim for 
service connection for the cause of the veteran's death) is 
the correct date.    

The veteran was a POW from April 1942 to December 1942.  He 
died in July 2000. The certificate of death lists the 
immediate cause of death as status asthmaticus but in a 
December 2005 decision, the Board determined that the 
evidence also showed CVA with secondary malnutrition 
materially contributed to the veteran's death.  The Board 
relied on a March 2005 VA examiner's opinion which weighed 
against the assertion that the veteran had malnutrition from 
service.  Rather, the examiner's opinion made it clear that 
the veteran's CVA and its complications substantially 
contributed to his death, to include secondary malnutrition 
and weight loss due to dysphasia, with the latter directly 
due to the veteran's stroke.  The Board concluded that 
service connection for the cause of the veteran's death was 
warranted on that basis that the veteran's stroke (not 
malnutrition) materially contributed to his death.  

The Board observes that the appellant has not contended that 
the prior Board decision dated in December 2005 was clearly 
and unmistakably erroneous.  Because this decision was not 
timely appealed, it became final and cannot be overturned 
absent a finding of clear and unmistakable error (CUE).  See 
generally 38 C.F.R. §§ 3.105, 20.1400, 20.1403 (2007).

When the appellant filed her claim in September 2000, stroke 
was not listed as a disease for which entitlement to service 
connection is presumed for former POWs. 38 C.F.R. § 
3.309(2004).  Effective prior to October 7, 2004, if a 
veteran was a former prisoner of war (POW) and as such was 
interned or detained for not less than 30 days, certain 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after service discharge or 
release from active military service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  These listed diseases are avitaminosis; 
beriberi (including beriberi heart disease); chronic 
dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite (if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite); post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes, and cirrhosis of the liver.

Effective October 7, 2004, the former regulatory provisions 
were amended to include service connection on a presumptive 
basis for former POWs who develop psychosis; any of the 
anxiety states; dysthymic disorder (or depressive neurosis); 
organic residuals of frostbite, if it is determined that the 
veteran was interned in climatic conditions consistent with 
the incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia), and stroke and its complications.  
38 C.F.R. § 3.309(c) (effective October 7, 2004); 69 Fed. 
Reg. 60,083, 60,083-60,090 (Oct. 7, 2004).

Based upon regulations in effect prior to October 7, 2004, 
the RO denied service connection for the cause of the 
veteran's death by a June 2002 rating decision.  The 
appellant perfected a timely appeal to the Board.  Based upon 
new regulations in effect October 7, 2004, the Board granted 
service connection for the cause of the veteran's death and 
the RO implemented the decision, with an effective date of 
October 7, 2004.  38 C.F.R. § 3.309 (2007).

In this case, entitlement to service connection for the cause 
of the veteran's death did not arise until the regulation was 
amended to include stroke and its complications, effective 
October 7, 2004.  Here, the effective date of the grant of 
service connection for the cause of the veteran's death may 
not be earlier than the effective date of the October 7, 
2004, amendment.  38 C.F.R. § 3.114 (2007).

The appellant has been assigned the earliest possible 
effective date for service connection for the cause of the 
veteran's death based on the presumption of service 
connection for strokes.  Therefore, the appellant's claim for 
an earlier effective date lacks legal merit and must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

As the preponderance of the evidence is against the claim for 
an earlier effective date for the award of service connection 
for the cause of the veteran's death, the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than October 7, 2004, for the award 
of service connection for the cause of the veteran's death is 
denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


